Name: 78/544/EEC: Council Decision of 19 December 1977 on the application by the European Economic Community, as a provisional measure, of the Protocol of 23 March 1973 for the extension of the 1963 International Olive Oil Agreement
 Type: Decision
 Subject Matter: marketing;  cooperation policy;  international affairs;  processed agricultural produce
 Date Published: 1978-06-26

 Avis juridique important|31978D054478/544/EEC: Council Decision of 19 December 1977 on the application by the European Economic Community, as a provisional measure, of the Protocol of 23 March 1973 for the extension of the 1963 International Olive Oil Agreement Official Journal L 169 , 26/06/1978 P. 0001 - 0015 Finnish special edition: Chapter 11 Volume 5 P. 0029 Swedish special edition: Chapter 11 Volume 5 P. 0029 COUNCIL DECISION of 19 December 1977 on the application by the European Economic Community, as a provisional measure, of the Protocol of 23 March 1973 for the extension of the 1963 International Olive Oil Agreement (78/544/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the 1963 International Olive Oil Agreement, as last extended and amended by the Protocol of 23 March 1973, in a general way promotes international cooperation and contributes to the achievement of the Community's objectives in the fields of commercial policy and common agricultural policy; Whereas it is advisable that the Community declares its intention to accede to the Protocol of 23 March 1973 for the extension of the 1963 International Olive Oil Agreement, and to apply that Protocol as a provisional measure, HAD ADOPTED THIS DECISION: Article 1 The European Economic Community declares its intention to accede to the Protocol of 23 March 1973 for the extension of the 1963 International Olive Oil Agreement. The provisions of this Protocol shall apply provisionally from 1 January 1978. The texts of the Protocol and of the International Olive Oil Agreement, as amended by the said Protocol, are annexed to this Decision. Article 2 The President of the Council is authorized to designate the person empowered to notify the Government of Spain, with whom the Agreement and Protocol are deposited, of this Decision. Done at Brussels, 19 December 1977. For the Council The President H. SIMONET